DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 22 are pending.  Claims 1, 2, 4, 6, 9, 12, 13, 15, 17 and 20 were amended.

Specification
Amendments to the specification were received on 11 May 2022.  These amendments are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:  the step “aligning the linear position and linear acceleration using the transform” is missing “the” before “linear acceleration”, in order to preserve antecedent basis.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the claim includes two elements that are apparently identical, “linear acceleration data” and “linear-acceleration data”.  The dash should be removed from the one element, or added to the other.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the claim includes a step of “the first filter is configured to retain signal variation transforming the linear acceleration data and the linear position data into one of …”.  There appears to be a “;” missing after “variation”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the claim includes a step of “the first filter is configured to that retain signal variation”. It appears the word “that” should be remove.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the claim includes a step of “the first filter is configured to retains signal variation”.  It appears that this should be “the first filter is configured to retain signal variation”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the claim includes a step of “the first filter is configured to retain signal variation the circuitry being configured to transform the linear acceleration data and the linear position data into one of …”.  There appears to be a “;” missing after “variation”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 12 include the element/step 
filtering the linear acceleration data using a filter and filtering the linear position data using the same filter in connection with the at least one of converting the linear acceleration data to one of the first position signal or the first velocity signal and converting the linear position data to one of the second velocity signal or the second acceleration signal

As best understood by the Examiner, this requires the existence of one, and only one, physical filter, that can accept both the linear acceleration data and the linear position data.  This appears to be consistent with page 15 of Applicant’s arguments, filed 11 May 2021, which states
Elefante fails to teach that readings of the gyroscopes (Wmx, Wmy, Wmz) (point (6)) are filtered by the same filter as used for the datum supplied by the accelerometers (Amx, Amy, Amz) to obtain the corrected values Ax, Ay, Az. Accordingly, Elefante fails to teach the claimed feature "wherein transforming the linear acceleration data and the linear position data comprises applying a filter to the linear acceleration data and applying the same filter to the linear position data."

This single filter would need to be able process all three types of data specified by the claim, including position data in absolute coordinates, velocity data (change of position per time), and acceleration data (change in velocity per time).  This filter would be required to simultaneously handle the three disparate data types in some manner, perhaps using multiplexing or a round-robin scheme or some other technique.
However, the disclosure teaches a pair of filters to generate the required data.  The filters appear to have a common mathematical formulation, but are clearly distinct.

    PNG
    media_image1.png
    317
    808
    media_image1.png
    Greyscale

	
Therefore, as best understood by the Examiner, the instant speciation lacks written description for “filtering the linear acceleration data using a filter and filtering the linear position data using the same filter”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 12 include the element/step 
filtering the linear acceleration data using a filter and filtering the linear position data using the same filter in connection with the at least one of converting the linear acceleration data to one of the first position signal or the first velocity signal and converting the linear position data to one of the second velocity signal or the second acceleration signal

As best understood by the Examiner, this requires the existence of one, and only one, physical filter, that can accept both the linear acceleration data and the linear position data.  This single filter would need to be able process all three types of data specified by the claim, including position data in absolute coordinates, velocity data (change of position per time), and acceleration data (change in velocity per time).  This filter would be required to simultaneously handle the three disparate data types in some manner, perhaps using multiplexing or a round-robin scheme or some other technique.  It is unclear how this filter is to be interpreted, as the instant specification is silent with respect to the techniques of processing different types of data using a singular instance of the filter shown in paragraph [0132], above.  For the purpose of the instant examination, the Examiner interprets this a filter that uses a mathematical combination of acceleration data and position data to produce position or velocity signals.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
A method directed to frame aligning of linear position and linear acceleration of a tracked device, the method comprising: 
obtaining linear acceleration data representing a linear acceleration of the tracked device in a first frame associated to the tracked device; 
obtaining linear position data representing a linear position of the tracked device in a second frame associated to a tracking device, wherein the linear-acceleration data and the linear position data are based on signals from a first at least one sensor and a second at least one sensor disposed respectively in the tracked device and in the tracking device; 
transforming the linear acceleration data and the linear position data into one of (i) first and second position signals, respectively, (ii) first and second velocity signals. respectively, or (iii) first and second acceleration signal, respectively, wherein 
transforming the linear acceleration data and the linear position data comprises: 
	at least one of converting the linear acceleration data to one of the first position signal or the first velocity signal and converting the linear position data to one of the second velocity signal or the second acceleration signal, and 
	filtering the linear acceleration data using a filter and filtering the linear position data using the same filter in connection with the at least one of converting the linear acceleration data to one of the first position signal or the first velocity signal and converting the linear position data to one of the second velocity signal or the second acceleration signal; 
determining a transform for aligning the first and second frames based on the one of (i) first and second position signals, (ii) first and second velocity signals., or (iii) first and second acceleration signals; and 
aligning the linear position and linear acceleration using the transform.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of transforming the linear acceleration data and the linear position data, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “transforming” in the context of this claim encompasses the application of a filtering operation, which is defined on page 13 of the instant specification as a “high pass filter (DC-block filter)”.
The limitation of determining a transform for aligning the first and second frames, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “determining” in the context of this claim encompasses creating a system of mathematical equations, as shown on page 19 of the instant specification.
The limitation of aligning the linear position and linear acceleration using the transform, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  “Aligning” in the context of this claim encompasses solving the system of mathematical equations defined in the previous step, and described on page 20 of the instant specification.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.   The claim recites “obtaining linear-position data” and “obtaining linear-position data”, which is recited at a high level of generality, and lacks specific narrowing details regard how the data is produced or what the data represents.  The claim includes the additional elements of a tracked device, a tracking device, which are recited at a high level of generality, and lack specific narrowing details regarding the type or use of the devices, and does not suffice to link the use of a judicial exception to a particular technological environment or field of use. The claim includes the elements of a first sensor and a second sensor.  Similar to the elements of the tracked device and the tracking device, these elements are recited at a high level of generality, and lack specific narrowing details regarding the type or use of the devices.   The claim is silent with regard to an effect of the analysis.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the addition of a generically recited “tracking device” and a generically recited “tracked device”, along with a generically recited pair of sensors, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  The claim is not patent eligible.

	
Claim 12 is similar to claim 1, and adds a processor and a memory.  The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.   The additional element of using a processor to perform the transformation, determination, and alignment steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  When considered individually and as an ordered combination, with the elements as analyzed in claim 1, the claim does not amount to “significantly more” than the identified abstract idea.  The claim is not patent eligible.
.

	

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6, 8 – 15, 17, and 19 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al., US 2010/0103269 (hereinafter ‘Wilson’) in view of Elefante, US 2014/0319217 (hereinafter 'Elefante').

Regarding claims 1 and 12: Wilson teaches a method and apparatus directed to frame aligning of linear position and linear acceleration of a tracked device ([0015, 0019]: discloses comparing acceleration from an external reference frame with acceleration data from an internal reference frame as part of a system for determining the position of wand 12’), the method comprising: 
obtaining linear acceleration data representing a linear acceleration of the tracked device in a first frame associated to the tracked device ([0025, Fig 2]: discloses receiving acceleration information for the internal reference frame from the tracked device, shown as controller 32); 
obtaining linear position data representing a linear position of the tracked device in a second frame associated to a tracking device ([0019, 0020, Fig 2]: discloses receiving information regarding the orientation of controller 32 in “an external reference frame relative to controller 32” and using the position data over time to determine the acceleration of controller 32); 
wherein the linear-acceleration data and the linear position data are based on signals from a first at least one sensor and a second at least one sensor disposed respectively in the tracked device and in the tracking device ([0025, Fig 2]: discloses receiving acceleration information for the internal reference frame from the tracked device, shown as controller 32); 
transforming the linear acceleration data and the linear position data into one of (i) first and second position signals, respectively, (ii) first and second velocity signals. respectively, or (iii) first and second acceleration signal, respectively ([0023, 0029]: discloses calculating the linear velocity and the angular velocity of controller 32), wherein 
transforming the linear acceleration data and the linear position data comprises: 
	at least one of converting the linear acceleration data to one of the first position signal or the first velocity signal and converting the linear position data to one of the second velocity signal or the second acceleration signal ([0022, 0023, 0025, Fig 3]: discloses using an initial and subsequent position to determine the velocity and acceleration in the external frame, which are two of the recited lists of options for the external frame.  The controller also determines the acceleration of the internal frame, described as vector 54 as shown in Fig 3, and is yet another of the list of alternative options), and 
determining a transform for aligning the first and second frames based on the one of (i) first and second position signals, (ii) first and second velocity signals., or (iii) first and second acceleration signals ([0026, Fig 2]: discloses a first frame associated with the tracked controller 32, which is labeled as an Internal Reference Frame, and a second frame associated with orientation inferring subsystem 40, which is labeled as an External Reference Frame.  The alignment of these two frames is disclosed as determining an orientation of the controller 32 using the direction of the acceleration in the external frame as compared to the direction of acceleration in the internal frame); and 
aligning the linear position and linear acceleration using the transform ([0022, 0023]: discloses aligning the time-series data, indicating that a signal representing acceleration over time is the basis for the alignment).

While the mathematics in Wilson transform data, the term is not used to describe its frame alignment as a transform.   In addition, Wilson is silent with respect to
filtering the linear acceleration data using a filter and filtering the linear position data using the same filter in connection with the at least one of converting the linear acceleration data to one of the first position signal or the first velocity signal and converting the linear position data to one of the second velocity signal or the second acceleration signal.

Elefante teaches a system for determining the relative position and orientation of a Head Up Display with respect to a portable weapon ([0022, Fig 1]) that includes 
transforming the linear acceleration data and the linear position data comprises filtering the linear acceleration data and the linear position data by a single filter ([0070, 0078 – 0080, Fig 2]: discloses the use of a common filter to correct for centripetal acceleration and remove the effect of gravity, which relies on the acceleration data provide by sensors on the display device and on the weapon).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wilson in view of Elefante to remove the effect of gravity, which appears a constant low frequency offset, from the acquired motion data to avoid corruption of the observed accelerations with the acceleration of gravity ([0067]).

Regarding claim 2 and 13: Wilson in view of Elefante teaches the method of claim 1 and the apparatus of claim 12, as discussed above.
Wilson teaches 
transforming the linear acceleration data and the linear position data into one of (i) first and second position signals, respectively, (ii) first and second velocity signals, respectively, or (iii) first and second acceleration signals, respectively, comprises transforming the linear acceleration data and the linear position data into the first and second position signals, respectively ([0023, 0029]: discloses calculating the linear velocity and the angular velocity of controller 32; and 
the filtering of accelerometer data (e.g., paragraph [0030]) and the use of acceleration, velocity and position information in a Kalman filter (paragraphs [0033] and [0036]), which is interpreted as a first filter. Wilson does not teach specific techniques of filtering of signals beyond a Kalman filter, but various forms of signal filters are well-known in the art to remove unwanted portions from sensor signals.

Wilson is silent with respect to wherein transforming the linear acceleration data and the linear position data into first and second position signals comprises: 
the filter is a first filter; 
the first filter is configured to retain signal variation; 
transforming the linear acceleration data and the linear position data into the first and second position signals comprises: 
	filtering the linear acceleration data using the first filter so as to obtain a filtered linear acceleration signal; 
	filtering the linear position data using the first filter so as to obtain a filtered linear position signal; 
	filtering the filtered linear position signal using a second filter configured to retain signal variation so as to obtain an intermediate position signal; 
	performing a time integration of the filtered linear acceleration signal and filtering a signal resulting therefrom using the second filter so as to obtain a velocity signal; 
	filtering the intermediate position signal using a third filter configured to retain signal variation so as to obtain the second position signal; and 
	performing a time integration of the velocity signal and filtering a signal resulting therefrom using the third filter so as to obtain the first position signal. 

Elefante teaches a system for determining the relative position and orientation of a Head Up Display with respect to a portable weapon ([0022, Fig 1]) that includes
the filter is a first filter; 
the first filter is configured to retain signal variation ([0070, 0078 - 0080, Fig 2]: discloses the use of a common filter to correct for centripetal acceleration and remove the effect of gravity, which relies on the acceleration data provide by sensors on the display device and on the weapon); 
transforming the linear acceleration data and the linear position data into the first and second position signals comprises: 
	filtering the linear acceleration data using the first filter so as to obtain a filtered linear acceleration signal ([0079, Fig 2]: discloses creating a filtered linear acceleration signal Ax, Ay, Az)); 
	filtering the linear position data using the first filter so as to obtain a filtered linear position signal ([0082, Fig 2]: discloses creating “the position in space of the inertial platform (S.sub.xN, S.sub.yN, S.sub.zN)”); 
	filtering the filtered linear position signal using a second filter configured to retain signal variation so as to obtain an intermediate position signal ([0072, Fig 2]: discloses a drift correction process (4) that produces a value used in the removal of the gravity offset (9)); 
	performing a time integration of the filtered linear acceleration signal and filtering a signal resulting therefrom using the second filter so as to obtain a velocity signal ([0080, Fig 2]: discloses an integration (10) of the output of the gravity correction block (9) to generate a velocity vector); 
	filtering the intermediate position signal using a third filter configured to retain signal variation so as to obtain the second position signal ([0082, Fig 2]: discloses an integration (11) of a set of velocity components to generate a “position in space of the inertial platform”); and 
	performing a time integration of the velocity signal and filtering a signal resulting therefrom using the third filter so as to obtain the first position signal ([0082, Fig 2]: discloses an integration (11) of a set of velocity components to generate a “position in space of the inertial platform”). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wilson in view of Elefante to determine the orientation of the game controller by reconciling the orientation of the external frame with the orientation of the internal frame using a known technique of aligning multiple frames of reference.

Regarding claims 3 and 14: Wilson in view of Elefante teaches the method of claim 2 and the apparatus of claim 13, as discussed above.
Wilson in view of Elefante is silent with respect to wherein any of the first, second and third filters is a high pass filter.  
However, Wilson teaches the removal of the influence of gravity, which is interpreted as removing a constant offset from the acquired data, which is equivalent to a high pass filtering operation ([0079, Fig 2]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wilson in view of Elefante to remove the static offset of a constant gravity signal using a high-pass filter to remove noise from the calculation of position and orientation.

Regarding claims 4 and 15: Wilson in view of Elefante teaches the method of claim 1 and the apparatus of claim 12, as discussed above.
Wilson teaches 
transforming the linear acceleration data and the linear position data into one of (i) first and second position signals, respectively, (ii) first and second velocity signals, respectively, or (iii) first and second acceleration signals, respectively, comprises transforming the linear acceleration data and the linear position data into the first and second position signals, respectively ([0023, 0029]: discloses calculating the linear velocity and the angular velocity of controller 32; and 
the filtering of accelerometer data (e.g., paragraph [0030] and the use of acceleration, velocity and position information in a Kalman filter, paragraphs [0033, 0036]). Wilson does not teach specific techniques of filtering of signals beyond a Kalman filter, but various forms of signal filters are well-known in the art to remove unwanted portions from sensor signals. 

Wilson in view of Elefante teaches the method of claim 1, as discussed above, wherein: 
the filter is a first filter;
the first filter is configured to retain signal variation; 
transforming the linear acceleration data and the linear position data into the first and second acceleration signals comprises: 
	filtering the linear acceleration data using the first filter so as to obtain a filtered linear acceleration signal; 
	filtering the linear position data using the first filter so as to obtain a filtered linear position signal; 
	filtering the filtered linear acceleration signal using a second filter configured to retain signal variation so as to obtain an intermediate acceleration signal; 
	performing a time derivative of the filtered linear position signal and filtering a signal resulting therefrom using the second filter so as to obtain a velocity signal; 
	filtering the intermediate acceleration signal using a third filter configured to retain signal variation so as to obtain the first acceleration signal; and 
	performing a time derivative of the velocity signal and filtering a signal resulting therefrom using the third filter so as to obtain the second acceleration signal. 
 
Elefante teaches a system for determining the relative position and orientation of a Head Up Display with respect to a portable weapon ([0022, Fig 1]) that includes
the filter is a first filter; 
the first filter is configured to retain signal variation ([0070, 0078 - 0080, Fig 2]: discloses the use of a common filter to correct for centripetal acceleration and remove the effect of gravity, which relies on the acceleration data provide by sensors on the display device and on the weapon); 
transforming the linear acceleration data and the linear position data into the first and second acceleration signals comprises: 
	filtering the linear acceleration data using the first filter so as to obtain a filtered linear acceleration signal ([0079, Fig 2]: discloses creating a filtered linear acceleration signal Ax, Ay, Az)); 
	filtering the linear position data using the first filter so as to obtain a filtered linear position signal ([0082, Fig 2]: discloses creating “the position in space of the inertial platform (S.sub.xN, S.sub.yN, S.sub.zN)”); 
	filtering the filtered linear acceleration signal using a second filter configured to retain signal variation so as to obtain an intermediate acceleration signal ([0072, Fig 2]: discloses a drift correction process (4) that produces a value used in the removal of the gravity offset (9)); 
	performing a time integration of the filtered linear acceleration signal and filtering a signal resulting therefrom using the second filter so as to obtain a velocity signal ([0080, Fig 2]: discloses an integration (10) of the output of the gravity correction block (9) to generate a velocity vector); 
	filtering the intermediate acceleration signal using a third filter configured to retain signal variation so as to obtain the second acceleration signal ([0082, Fig 2]: discloses an integration (11) of a set of velocity components to generate a “position in space of the inertial platform”); and 
	performing a time derivative of the velocity signal and filtering a signal resulting therefrom using the third filter so as to obtain the second acceleration signal ([0082, Fig 2]: discloses an integration (11) of a set of velocity components to generate a “position in space of the inertial platform”). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wilson in view of Elefante to determine the orientation of the game controller by reconciling the orientation of the external frame with the orientation of the internal frame using a known technique of aligning multiple frames of reference.

Regarding claims 6 and 17: Wilson in view of Elefante teaches the method of claim 1 and the apparatus of claim 12, as discussed above.
Wilson teaches 
transforming the linear acceleration data and the linear position data into one of (i) first and second position signals, respectively, (ii) first and second velocity signals, respectively, or (iii) first and second acceleration signals, respectively, comprises transforming the linear acceleration data and the linear position data into the first and second position signals, respectively ([0023, 0029]: discloses calculating the linear velocity and the angular velocity of controller 32; and 
the filtering of accelerometer data (e.g., paragraph [0030]) and the use of acceleration, velocity and position information in a Kalman filter (paragraphs [0033] and [0036]), which is interpreted as a first filter. Wilson does not teach specific techniques of filtering of signals beyond a Kalman filter, but various forms of signal filters are well-known in the art to remove unwanted portions from sensor signals.

Wilson is silent with respect to:
	filtering the linear position data using the first filter so as to obtain a filtered linear position signal; 
	performing a time integration of the filtered linear acceleration signal and filtering a signal resulting therefrom using a second filter configured to retain signal variation so as to obtain the first velocity signal; and 
	 
Elefante teaches a system for determining the relative position and orientation of a Head Up Display with respect to a portable weapon ([0022, Fig 1]) that includes
the filter is a first filter; 
the first filter is configured to retain signal variation ([0070, 0078 - 0080, Fig 2]: discloses the use of a common filter to correct for centipedal acceleration and remove the effect of gravity, which relies on the acceleration data provide by sensors on the display device and on the weapon); 
transforming the linear acceleration data and the linear position data into the first and second velocity signals comprises: 
	filtering the linear acceleration data using the first filter so as to obtain a filtered linear acceleration signal ([0079, Fig 2]: discloses creating a filtered linear acceleration signal Ax, Ay, Az)); 
	filtering the linear position data using the first filter so as to obtain a filtered linear position signal ([0082, Fig 2]: discloses creating “the position in space of the inertial platform (S.sub.xN, S.sub.yN, S.sub.zN)”); 
	performing a time integration of the filtered linear acceleration signal and filtering a signal resulting therefrom using a second filter configured to retain signal variation so as to obtain the first velocity signal ([0080, Fig 2]: discloses an integration (10) of the output of the gravity correction block (9) to generate a velocity vector); and 
	performing a time derivative of the filtered linear position signal and filtering a signal resulting therefrom using the second filter so as to obtain the second velocity signal ([0082, Fig 2]: discloses an integration (11) of a set of velocity components to generate a “position in space of the inertial platform”). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wilson in view of Elefante to determine the orientation of the game controller by reconciling the orientation of the external frame with the orientation of the internal frame using a known technique of aligning multiple frames of reference.

Regarding claims 8 and 19: Wilson in view of Elefante teaches the method of claim 1 and the apparatus of claim 12, as discussed above, wherein the transform is any of a rotation transformation, a linear position transformation, a yaw only rotation transformation, a pitch and roll only transformation, a scale transformation, a skew transformation, a perspective projection transformation and a non-linearity transformation (Wilson: [0011, 0055]: discloses a rotation transformation and a linear position transformation). 

Regarding claims 9 and 20: Wilson in view of Elefante teaches the method of claim 1 and the apparatus of claim 12, as discussed above.
Wilson is silent with respect to wherein determining the transform comprises any of: 
solving a Wahba's problem formulation for the one of (i) the first and second position signals, (ii) the first and second velocity signals, or (iii) the first and second acceleration signals; 
using a linear fitting model problem formulation for the one of (i) the first and second position signals, (ii) the first and second velocity signals, or (iii) the first and second acceleration signals; 
using a non-linear optimization search for the one of (i) the first and second position signals, (ii) the first and second velocity signals, or (iii) the first and second acceleration signals; and 
using any search that finds a "best" rotation that minimizes a cost function representing an error between the one of (i) the first and second position signals, (ii) the first and second velocity signals, or (iii) the first and second acceleration signals. 

Elefante teaches a system for determining the relative position and orientation of a Head Up Display with respect to a portable weapon ([0022, Fig 1]) that includes ([0085 – 0089]: obtaining “Tait-Bryan (Euler) angles (P,R,H), which describe the orientation in space of a rigid body” using an iterative sensor fusion algorithm that incorporates data received from three different types of sensors, in order to obtain the directions of roll, pitch, and heading.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wilson in view of Elefante to determine the orientation of the game controller by reconciling the orientation of the external frame with the orientation of the internal frame using a known technique of aligning multiple frames of reference.

Regarding claims 10 and 21: Wilson in view of Elefante teaches the method of claim 1 and the apparatus of claim 12, as discussed above, wherein each of the first frame and the second frame is any of an Earth frame, a user frame, a level frame and an arbitrary, short term common frame (e.g., Fig. 2; the internal reference frame is associated with a controller 32 used by a user, which is interpreted as a user frame).

Regarding claims 11 and 22: Wilson in view of Elefante teaches the method of claim 1 and the apparatus of claim 12, as discussed above.
Wilson does not explicitly teach wherein both of the first and second frames are associated with a tracking center of the tracked device. 
However, it would have been obvious to one of ordinary skill in the art to define a tracking center of a tracked device, as a point representing a tracking center in each frame would have the benefit of defining a line from which a distance between frames could easily be computed.


Claims 5, 7, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Elefante in view of in view of Wang et al., US 9024772 (hereinafter 'Wang').
Regarding claims 5 and 16: Wilson in view of Elefante teaches the method of claim 4 and the apparatus of claim 15, as discussed above.
Wilson in view of Elefante is silent with respect to wherein any of the first, second and third filters is a low pass filter. 
Wang teaches determining the position or orientation of a vehicle using multiple sensors (col 1, lines 24 – 38]) that includes the use of low pass filters to reduce the error accumulated through processing the linear acceleration signals ([col 6, lines 6 – 13]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wilson in view of Elefante in view of Wang to integrate a filtering system that prevents accumulating errors from the noise associated with acceleration sensors, as known in the art.

Regarding claims 7 and 18: Wilson in view of Elefante teaches the method of claim 4 and the apparatus of claim 15, as discussed above.
Wilson in view of Elefante does not explicitly teach wherein any of the first and second filters is a bandpass filter. 
The rejections of Claims 3 and 5 explain why the use of low pass and high pass filters would have been obvious to one of ordinary skill in the art. It would have been obvious for one of ordinary skill in the art to combine the operation of a high and low pass filter into a band pass filter, such that the center band of the filter passes while avoiding both low frequency and high frequency noise, with the benefit of cleaning up the signal for analysis of the information without the noise.

Response to Arguments
35 USC §112 
Applicant’s amendments with respect to Claims 1, 2, 4, 6, 9, 12, 13, 15, 17 and 20 have been fully considered and resolve the issues of indefiniteness and lack of written description.  The rejections of 11 January 2022 have been withdrawn. 

35 USC §101 
Applicant's did not provide arguments regarding the rejection under 35 USC §101 

35 USC §103
Applicant’s arguments filed 11 May 2021 have been fully considered but they are not persuasive.
Applicant argues (see page 15):  As can be readily discerned from the above quotation, Elefante merely teaches the gravity acceleration component (point (8)) and the centripetal acceleration (point (9)) are subtracted from the datum supplied by the accelerometers (Amx, Amy, Amz) to obtain the corrected values Ax, Ay, Az. Contrary to the office's contentions, Elefante fails to teach that readings of the gyroscopes (Wmx, Wmy, Wmz) (point (6)) are filtered by the same filter as used for the datum supplied by the accelerometers (Amx, Amy, Amz) to obtain the corrected values Ax, Ay, Az. Accordingly, Elefante fails to teach the claimed feature "wherein transforming the linear acceleration data and the linear position data comprises applying a filter to the linear acceleration data and applying the same filter to the linear position data."
Examiner submits that, as discussed above, the instant specification lacks adequate written description for using a single, common filter to process both acceleration data and velocity data.  The closest support appears to be a discussion of two different filters that have a common mathematical form, as shown on page 26 of the specification.  Referring to the annotated version of Elefante’s Fig 2, below, Elefante discloses a single, common filter (blocks 9 – 11) that operates on data acquired from the linear acceleration sensor (1) as well as the angular velocity sensor (2).   Therefore, using a broadest reasonable interpretation, Elefante teaches filtering a combination of two sets of data simultaneously, as claimed.

    PNG
    media_image2.png
    415
    793
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862